      Case 3:18-cr-04683-GPC Document 97 Filed 05/07/19 PageID.773 Page 1 of 3



 1 LAW OFFICE OF DAVID W. WIECHERT
 2 David W. Wiechert, SBN 94607
   Jessica C. Munk, SBN 238832
 3 William J. Migler, SBN 318518
 4 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 5 Telephone: (949) 361-2822
 6 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 7         william@davidwiechertlaw.com
 8
   Attorneys for Defendant
 9 Jacob Bychak
10
11                         IN THE UNITED STATES DISTRICT COURT
12                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,                  Case No. 18-CR-4683-GPC
                                                Honorable Gonzalo P. Curiel
15
            Plaintiff,
16                                              DEFENDANT JACOB BYCHAK’S
     v.                                         NOTICE OF WITHDRAWAL OF
17
                                                DOCUMENT NO. 94
18   JACOB BYCHAK, MARK
     MANOOGIAN, MOHAMMED ABDUL
19
     QAYYUM, and PETR PACAS,
20
          Defendants.
21
22
23          TO THIS HONORABLE COURT AND ALL PARTIES AND ATTORNEYS OF
24 RECORD: PLEASE TAKE NOTICE THAT Defendant Jacob Bychak, by and through his
25 counsel, hereby withdraws his Acknowledgment of Next Court Date (Dkt. No. 94) as it
26 was filed under the CM/ECF credentials of Attorney David W. Wiechert instead of
27 Attorney Jessica C. Munk who signed the Acknowledgment. Defendant hereby requests
28 the withdrawal of Docket No. 94. The Acknowledgment will be re-filed under the correct
                                      1            Case No. 3:18-cr-04683-GPC
             DEFENDANT'S NOTICE OF WITHDRAWAL OF DOCUMENT NO. 94
      Case 3:18-cr-04683-GPC Document 97 Filed 05/07/19 PageID.774 Page 2 of 3



 1 CM/ECF credentials for Attorney Jessica C. Munk.
 2                                     Respectfully submitted:
 3
 4 Dated: May 7, 2019            LAW OFFICE OF DAVID W. WIECHERT
 5
                                       By: /s/David W. Wiechert
 6                                         David W. Wiechert
 7                                         Jessica C. Munk
                                           William J. Migler
 8
                                           Attorneys for Defendant
 9                                         Jacob Bychak
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    2            Case No. 3:18-cr-04683-GPC
           DEFENDANT'S NOTICE OF WITHDRAWAL OF DOCUMENT NO. 94
     Case 3:18-cr-04683-GPC Document 97 Filed 05/07/19 PageID.775 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2            Counsel for Defendants certify that the foregoing pleading has been
 3      electronically served on the following parties by virtue of their registration with the
 4      CM/ECF system:
 5                                         Sabrina L. Feve
 6                                     Assistant U.S. Attorney
 7                                     sabrina.feve@usdoj.gov
 8
 9                                        Melanie K. Pierson
10                                     Assistance U.S. Attorney
11                                   melanie.pierson@usdoj.gov
12
13                                           Robert Ciaffa
14                                     Assistant U.S. Attorney
15                                     robert.ciaffa@usdoj.gov
16
17
18                                           Respectfully submitted,
19      DATED: May 7, 2019
                                             LAW OFFICE OF DAVID W. WIECHERT
20
21
22
23                                           By: s/ David W. Wiechert
                                                 David W. Wiechert
24
                                                 Attorney for Defendant Jacob Bychak
25
26
27
28
                                      3            Case No. 3:18-cr-04683-GPC
             DEFENDANT'S NOTICE OF WITHDRAWAL OF DOCUMENT NO. 94
